EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Yanjun Ma, Ph.D. (Reg. No. 79,360) on 26 July 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A connecting system, comprising:
a structural connector device the structural connector device comprising:
a plurality of vertical panels, each vertical panel comprising:
a metal layer comprising a flat or angled sheet of metal,
a plastic layer having a variable thickness at least partially covering the metal layer, wherein the plastic layer is connected to the metal layer; and
at least one connecting panel extending perpendicularly between at least one of the plurality of vertical panels and at least one other of the plurality of vertical panels;
wherein the plastic layer does not contact the framing members; and
wherein the structural connector device is dimensioned and configured to connect the framing members.

2. (currently amended) The system of claim 1, wherein the plastic layer is non-continuous between the plurality of vertical panels.

3. (currently amended) The system of claim 1, wherein the variable thickness of the plastic layer is located between the plurality of vertical panels. 

4. (currently amended) The system of claim 1, wherein the variable thickness of the plastic layer is located along a single vertical panel.

5. (currently amended) The system of claim 1, wherein the plastic layer comprises at least one reinforcing fin extending through or across a cavity in the plastic layer. 

6. (currently amended) The system of claim 1, wherein the plastic layer comprises at least one reinforcing lattice extending through or across a cavity in the plastic layer.

7. (canceled). 

8. (currently amended) The system of claim 1, wherein the plastic layer is connected to the metal layer by a layer of adhesive extending between the plastic layer and the metal layer. 

9. (currently amended) The system of claim 1, wherein the plastic layer is connected to the metal layer by at least one interlocking structure.

10. (currently amended) The system of claim 9, wherein the plastic layer is connected to the metal layer by at least one tab extending from one of the plastic layer and the metal layer into at least one aperture in the other of the plastic layer and the metal layer. 

11. (currently amended) The system of claim 9, wherein the plastic layer is removably connected to the metal layer. 

12. (currently amended) The system of claim 1, wherein the plastic layer is connected to the metal layer by at least one nail extending through the plastic layer and into the metal layer. 

13. (currently amended) The system of claim 1, further comprising at least one guide depression in an outer surface of the plastic layer. 

14. (currently amended) The system of claim 1, further comprising at least one nailing guide printed or etched on an outer surface of the plastic layer.

15. (currently amended) A connecting system, comprising:
a structural connector device configured to connect framing members, the structural connector device comprising:
at least three vertical panels, each vertical panel comprising: 
a metal layer comprising a flat or angled sheet of metal, 
a plastic layer having a variable thickness at least partially covering the metal layer, wherein the plastic layer is connected to the metal layer[[,]]; and 
at least one connecting panel extending perpendicularly between at least one of the at least three vertical panels and at least one other of the at least three vertical panels;
wherein the plastic layer does not contact the framing members; 
wherein the structural connector device is dimensioned and configured to connect the framing members; and
wherein one of the at least three vertical panels is connected to at least two other of the at least three vertical panels along a first vertical edge and a second vertical edge such that the at least three vertical panels extend in parallel. 

16. (currently amended) The system of claim 15, wherein the at least three vertical panels extend vertically along [[the]] a same vertical level.

17. (currently amended) The system of claim 15, wherein the at least three vertical panels are vertically staggered.

18. – 20. (canceled).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a connecting system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims, and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 22 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635